IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-15-00084-CR

                         EX PARTE CHRISTINE ALLEN



                          From the 252nd District Court
                             Jefferson County, Texas
                            Trial Court No. 09-6158-B


                          MEMORANDUM OPINION


      Christine Allen has filed a document that requests post-conviction habeas corpus

relief with respect to her felony judgment of conviction from the 252nd Criminal

District Court of Jefferson County.

      This court, as an intermediate court of appeals, has no jurisdiction over post-

conviction writs of habeas corpus in felony cases. See Ex parte Martinez, 175 S.W.3d 510,

512-13 (Tex. App.—Texarkana 2005, orig. proceeding) (“Our law requires post-

conviction applications for writs of habeas corpus, for felony cases in which the death

penalty was not assessed, to be filed in the court of original conviction, made returnable
to the Texas Court of Criminal Appeals.”) (citing TEX. CODE CRIM. PROC. ANN. art.

11.07(3)(a), (b)); Self v. State, 122 S.W.3d 294, 295 (Tex. App.—Eastland 2003, no pet.).

       Furthermore, if we had subject-matter jurisdiction, this court lacks jurisdiction of

an appellate proceeding from a district court in Jefferson County, which is within the

territorial jurisdiction of the Ninth Court of Appeals. See TEX. GOV’T. CODE ANN. §

22.201(j, k) (West Supp. 2014).

       Because we have no jurisdiction over this proceeding, we dismiss it.




                                                  REX D. DAVIS
                                                  Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Dismissed
Opinion delivered and filed March 26, 2015
Do not publish
[OT06]




Ex parte Allen                                                                         Page 2